Citation Nr: 1414344	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable rating for eczematous dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in Honolulu, Hawaii, which granted service connection for the Veteran's eczematous dermatitis and assigned a noncompensable rating.  

This case was first before the Board in March 2012.  It was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The development directed in the March 2012 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   
 
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. The Veteran's eczematous dermatitis involves at least five percent, but less than 20 percent, of the entire body.  

2. The Veteran's eczematous dermatitis was symptomatic and recurrent from the date his claim was received, September 16, 2005, until the date of his most recent VA examination, April 9, 2012.  

3. As of April 9, 2012, the Veteran's eczematous dermatitis has been in remission and there is no evidence that it has recurred since that date.  

4. The schedular criteria are adequate to rate the Veteran's service-connected eczematous dermatitis.  




CONCLUSION OF LAW

The criteria for a rating of 10 percent for eczematous dermatitis, but no higher, have been met for the period from September 16, 2005 to April 8, 2012 only.  The criteria for a compensable rating have not been met at any time on or after April 9, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .14, 4.118, Diagnostic Code 7806 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

The Veteran contends that he is entitled to a compensable rating for eczematous dermatitis, as it covers more than five percent of the entire body and does not always respond to topical treatment during severe flare-ups.  For the reasons that follow, the Board finds that a 10 percent rating, but no higher, is warranted for the period from September 16, 2005 to April 8, 2012 only.  

The Board wishes the Veteran to note that as he is already receiving VA disability benefits at the 100 percent rate, as well as special monthly compensation.  In any event, he wishes the Board to address this issue, which it will do at this time:

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1  (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Veteran's eczematous dermatitis is evaluated under Diagnostic Code (DC) 7806 of 38 C.F.R. § 4.118.  It is currently rated 0 percent disabling.  A 0 percent rating is for application under this code when dermatitis or eczema affects less than five percent of the entire body or less than five percent of exposed areas, and; no more than topical therapy was required during the past 12-month period.  

Under this code, dermatitis or eczema that affects at least five percent, but less than 20 percent, of  the entire body or exposed areas, or; required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that affects 20 to 40 percent of the entire body or exposed areas, or; required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that affects more than 40 percent of the entire body or exposed areas, or; required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, DC 7608.  

The Veteran consistently reported from September 2005 to April 2010 that his eczematous dermatitis manifested as a rash on his arms and legs, and that the rash recurred every few weeks following his service in Vietnam.  The Veteran also consistently reported from September 2005 to April 2010 that about every three months the rash increased in severity and did not respond to topical treatment with triamcinolone ointment.  The Veteran reported that during those flare-ups, the rash developed water blisters and as a consequence he wore long-sleeved shirts, avoided social interactions, and suffered scars or hyperpigmented patches on his arms and legs as a result of the rash and blisters.  The Veteran submitted statements from his former colleague and supervisor as well as his wife in May 2009.  Both statements corroborate the Veteran's description of the recurrent rash on the arms and legs with occasional flare-ups manifested by blisters.  The last communication from the Veteran regarding his eczematous dermatitis included in the evidence of record is dated April 2010.  

The Veteran's VA and private treatment records consistently reflect his complaints of and treatment for a recurrent skin rash on the arms and legs.  The claims file contains the Veteran's VA treatment records through January 2010, as well as private treatment records from Kaiser Permanente through June 2009.  Following the Board's March 2012 remand, the RO asked the Veteran to identify any VA and/or private healthcare providers who had treated his eczematous dermatitis after that date, and submit a release form for VA to obtain any such records.  No response from the Veteran was received, and a check of VA healthcare facility records found no treatment records for the Veteran after January 2010.  

The Veteran's VA and private treatment records continually note that the Veteran suffered an intermittent rash on the arms and legs, and the records indicate that triamcinolone ointment was regularly prescribed to treat the Veteran's eczematous dermatitis through January 2010.  Unfortunately, as the Veteran's skin disability is recurrent rather than continuous, there were very few occasions during the course of the Veteran's treatment on which the rash was observed to be present by healthcare providers.  

The Board acknowledges the frustration that this issue has caused for the Veteran in pursuing his appeal.  In his April 2006 statement and his October 2007 Notice of Disagreement, the Veteran stated that he tried to obtain an appointment with his VA physician when the rash was present, but that due to the wait time for an appointment it was unlikely that he would be able to see the VA physician while the rash was still there.  

The Veteran's VA treatment records do show that the Veteran presented with indications of a rash on the arms and legs on multiple occasions.  An October 2005 treatment note shows the Veteran presented with erythematous macules on both forearms, as well erythematous macular lesions on both calves.  The treating provider indicated these macules were present at the site of a recent rash in those areas.  A July 2006 treatment note shows the Veteran presented with a rash on the right lower leg, and continued the Veteran's prescription of triamcinolone to treat his recurrent rash.  

The Veteran was afforded an initial VA examination to evaluate his eczematous dermatitis in May 2006.  On examination, the Veteran reported that the dermatitis developed during his service in Vietnam in 1969 and had been intermittent since that time.  The Veteran reported he had used triamcinolone ointment once per week over the past 12 months to treat the rash.  The examiner reported that there were no lesions on the Veteran's arms or legs on the date of the examination, and that no scarring was observable.  

In accordance with the Board's March 2012 remand, the Veteran was afforded a second VA examination in April 2012.  On examination, the Veteran reported that his rash had been intermittent since his Vietnam service, and that it had been getting progressively worse until he begun chemotherapy treatments, at which point it suddenly got better.  The Veteran reported that since beginning chemotherapy approximately 18 months before the examination, his eczematous dermatitis had not been active, and he had thus required no treatment for it.  The examiner indicated that there was currently 0 percent body surface area involvement, no residual scarring, and no treatment currently required.  

The April 2012 VA examiner stated that the Veteran's eczematous dermatitis was currently in remission.  However, the examiner noted that as eczematous dermatitis is a chronic, relapsing disease, it was difficult to predict whether it would return following the Veteran's course of chemotherapy and impossible to state whether topical or systemic treatment might be required in the future.  As noted above, no further communication from the Veteran was received after April 2010 and he has not indicated receiving any VA or private treatment for his eczematous dermatitis after January 2010.  There is no evidence of record to indicate the Veteran's skin disability has recurred subsequent to the April 2012 VA examination.  

The Board finds the evidence of record shows the Veteran's eczematous dermatitis, while it was active, affected at least five percent, but less than 20 percent, of his entire body.  The Veteran has consistently reported that the rash appeared on his forearms and legs, and his reports were corroborated by statements from his colleague and his wife.  VA treatment records indicate that the Veteran presented with an active rash on his right lower leg and with residuals of a recent rash on both his forearms and calves.  Therefore, the Board finds a 10 percent rating appropriate for the period during which the Veteran's eczematous dermatitis was active.  

A 30 percent rating has not been warranted at any time during the period on appeal.  The evidence of record does not indicate that the Veteran's eczematous dermatitis has ever affected 20 to 40 percent of the entire body or exposed areas.  The Board acknowledges that the May 2006 VA examiner made no findings as to the body surface area affected by the Veteran's rash, because there was no rash present at the time of the examination.  The Veteran has consistently reported that the rash affected his forearms and legs.  His VA treatment records reflect that the rash affected his forearms and calves on one occasion, and his right lower leg on another.  The evidence appears to most consistently reflect that the rash occurred on the forearms and one or both lower legs when it was active.  Accordingly, a finding that the rash affected between five and 20 percent of the entire body is most appropriate, based even on the Veteran's own statements.  Furthermore, there is no indication that the Veteran required systemic therapy to treat the rash at any time during the period on appeal.  Therefore the criteria for a 30 percent rating have not been met at any time during the period on appeal.  See 38 C.F.R. § 4.118, DC 7806.  

The April 2012 VA examination indicates that the Veteran's eczematous dermatitis had not been active for some time before the examination.  The examiner reported that the Veteran had not experienced a rash or required treatment in the past 18 months, coinciding with the beginning of his course of chemotherapy.  However, it is unclear from the evidence of record exactly when the Veteran's eczematous dermatitis became inactive.  As noted above, the claims file does not contain any treatment records after January 2010 or any communication from the Veteran (aside from his statements at the April 2012 VA examination) after April 2010.  It is unclear exactly how long before the April 2012 VA examination the Veteran stopped experiencing any symptoms of eczematous dermatitis.  Therefore, the Board will afford the Veteran the benefit of the doubt and find that his skin disability continued until the date of this examination.  

As the April 2012 VA examination is the only evidence of record indicating the remission of the Veteran's skin disability, the Board finds that a 10 percent rating is warranted until the date of that examination, April 9, 2012.  As there is no evidence to indicate the eczematous dermatitis has recurred since then, a noncompensable rating is reinstated for the period on and after April 9, 2012.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board concludes that the criteria for ratings in excess of 10 percent have at no time been met for the Veteran's eczematous dermatitis.  Accordingly, further staged ratings are inapplicable. See id.   

The Board has also considered whether a referral for extraschedular rating is warranted for the rating on appeal.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  

The schedular evaluation for the Veteran's eczematous dermatitis is not inadequate.  Reviewing the evidence, the Board notes that the Veteran has complained of a rash on his arms and legs which has required topical treatment.  All these symptoms have been anticipated by the Diagnostic Code used to rate this disability.  The evidence does not show that his disability affects his employability in ways not contemplated by the ratings schedule.   Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a compensable rating for eczematous dermatitis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  November 2005 and March 2006 letters fully satisfied these requirements prior to initial adjudication of the Veteran's claim in January 2007.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

As discussed above, the claims file contains private treatment records through June 2009 and VA treatment records through January 2010.  A search of VA healthcare facility records found no existing treatment records for the Veteran after January 2010.  In accordance with the Board's March 2012 remand, the RO requested that the Veteran identify any private or VA treatment for his eczematous dermatitis after June 2009.  No response from the Veteran was received.  Accordingly, the Board finds VA has satisfied its duty to assist in obtaining records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA examinations in May 2006 and April 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The May 2006 and April 2012 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to a 10 percent rating for eczematous dermatitis, but no higher, is granted for the period from September 16, 2005 to April 8, 2012 only.  A noncompensable rating is reinstated for the period on and after April 9, 2012.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


